-E   li’l-l-ORNEY           GENE-L
                       OF       TEXAS
                      AUSTIN      1s. TEXAS




~KonorableGeo. Ii.Sheppard
Comntroller"of Public Accounts
Austin, Texas
                                                               .
Dear Sir:                   Oplnion~No. O-3534
                            Re: The proper allocation of the taxes
                                 collected under Article XVIII of.
                                 House Bill 8, Acts of the Regular
                                 Session of the 47th Legislature.
           we are in receipt of your letter of gag 16, 1941, in
which you reaueat the ooinion of this department on the follow-
ing questions:
           "Section 4 of Article XVIII of House
    Bill No. 8, Acts of the Regular Session of the
    Forty-seventh Legislature, recites: 'To be
    allocated as hereinafter provided in this Act.'
    That, of course, is referring to the taxes
    levied and collected under Article XVIII.
           "Article XX of the same Act that makes
    the allocation of other funds collected under
    House Bill No. 8 makes no mention of the taxes
    collected under Article XVIII. I find no other
    place in House Bill No. 8 where the moneys col-
    lected under Article XVIII are allocated and no
    other language in the Act except Section 4 of
    Article XVIII that mentions any allocations of
    the moneys collected under Article XVIII, I
    will therefore thank yau to advise this depart-
    ment as to the proper allocation of the moneys
    collected under Article XVIII above mentioned,
           "There Is now approximately $~GO,OOO.OO in
    the Suspense Fund collected by the Insurance De-
    partment under the'laws existing at the time
    House Bill No. 8 was enacted. The Insurance Com-
    misslon IS waiting advice from this department
    as to the proper allocation of this,$804,000.00
    before clearing Lt.from the Suspense Fund. This
    $800;000.00 was collected and placed in the Sus-
           Fund priorto the enactment of House"Bll1
    KY.     I will thank you to advise this depart-
Honorable Geo. Ii. Sheppard, page 2        Q-3534


    ment what Is the proper allocation of the
    $~oo,ooo.OO now In the Suspense Fund."
           As you point out Section 4 of Article XVIII, provides
as follows:
           "To be allocated as hereinafter provided In
    this Act."                                         .
           Article XX of said~'Act-isthe section that makes the
al .ocations and provides in part as follows:
           "SeMiSon 1. All revenue, other than that
    parl'allocated for enfortiementpurposes, derived
    and~collected from the"taxes levied by Chapter
    241, Acts of the Regular Session, Forty-fourth
    Legisltiture,and Bny amendments therebf or'therb-
    to, shall be hereafter and is hereby ellocated as
    follows: one fourth (t) tclthe Available School
    Fund of the State of Texas and three fourths (3/4)
    Into the Clearance Fund provided by this Act.
     All laws and parts 'of laws in conflict with
    this section are repealed to the extent of such
    conflict only.
           "Sec. 2. All revenue derived from and col-
   lected under Article VIII of this Act shall be
   paid ltitothe General Revenue Fund of the State
   of Texas. All revenue derived from and collected
   ,tinderArticle XIII of this Act shall be and is
   allocated as now provided by law.     All revenue
   derived from and collected under Article XVII
   of this Act shall be allocated as provided In Sec-
   tion 25 of said Article.
          "From all revenue derived and collected
   under the provisions of Articles I, II, III, IV,
   V, VI, VII (subdivision a), IX, X, XI, XII, XIV,
   XV, and XVI of this Act after deductlon of that
   portion provided for enforcement purposes, there
   shall be allocated to the Available School Fund
   one fourth (t) of the total sum collected there-
   under and same shall be deposited and credited
   to the Available School Fund In the State Treasury.
          "After deduction of the allocation provided
   in the next preceding paragraph to be~apportioned
   to the Available School Fund, the balance of the
   finds collected under Article I, II, III, IV, V,
   VI, VII (subdivision a), IX, X, XI, XII, XIV, XV,
Honorable Geo. H. Sheppard, page 3          o-3534


    and XVI of this Act shall be deposited In a Clear-
    ance Fund In the Treasury, and from such Fund the
    revenues so derived and collected shall be triins-
    ferred and allocated by the State Treasurer as
    follows:
           II. . .II                                  .~
           The above quoted portion of Artkle XX contains sev-
eral different allocations; for example, the revenue derived from
Article 8 Is allocated Into the General Fund df the State, the
revenue derived from Article 13 is allocated as now‘provided7'by
law, and the reVenue'~callectedfpom numerous other ai+tlcles'~axW
to be put into's Clearance Filndand the money from said Cleatitince
Funa is to be allocated and appropriated to various other funds.
However, while Section 4 of Article XVIII,~@rovides that tki&'tax
monies collected thereunder are to be allocated as thereinafter
provided In the Act, we are unab,le to find any provision In the
Act allocating the money collected under said Article XVIII. It
iS 6ur opinion that lr'v~ew of such failure Iiithe Act to allo-
cate such moneys the same niustbe allocated as Is ndw.prbvided
under the General Law, that Is, one-fourth to the avallable
school fund and three-fourths to the General Fund of the State.
           It follows from our answer to your first question
that the $800,G00.00 In the Suspense Fund which yoU describea
lrmstalso be allocated as Is now provided by General Law, that
is, one-forth to the Available School Fund and three-fourths
to the General Fund of this State.
                            Yours very truly
                        ATTORNEYGENERALOF      TEXAS

                            By s/Billy Goldberg
                                 Billy Goldberg
                                 Assistant
BG:lh:wc

APPROVED MAY 22, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/EWB Chairman